                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA


JOANGELA EVANS KING,


                      Plaintiff,                            8:19CV314


       vs.
                                                             ORDER
ANDREW SAUL, Commissioner of the
Social Security Administration;


                      Defendant.




       The above-captioned action was randomly assigned to the undersigned
magistrate judge for final disposition, and the government's answer and the
administrative record have now been filed. Unless all parties consent to final
disposition by a magistrate judge, the undersigned cannot enter a ruling on the
merits of this case. If the parties do not so consent, the case will be reassigned to
a district judge.

       Accordingly,
       IT IS ORDERED that to avoid any delays in this case,
       1)     If the parties consent to final disposition of the case by the
              undersigned magistrate judge, on or before February 24, 2020, they
              shall complete the “CONSENT TO RANDOM ASSIGNMENT TO
              MAGISTRATE JUDGE” located on the court’s website at
              http://www.ned.uscourts.gov/forms/. After all parties have signed this
              form, e-mail it in .pdf format to clerk@ned.uscourts.gov. Do not
              electronically file this form or submit it to chambers.
2)    In the absence of timely submitting the attached form in accordance
      with paragraph (1) of this order, the case will be reassigned to a district
      judge.


Dated this 24th day of January, 2020.


                                        BY THE COURT:


                                        s/ Cheryl R. Zwart
                                        United States Magistrate Judge
